MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                            FILED
this Memorandum Decision shall not be                                     May 08 2020, 8:39 am
regarded as precedent or cited before any
                                                                                  CLERK
court except for the purpose of establishing                                  Indiana Supreme Court
                                                                                 Court of Appeals
the defense of res judicata, collateral                                            and Tax Court

estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Everett Powell                                           Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Natalie F. Weiss
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Everett Powell,                                          May 8, 2020
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         19A-MI-1568
        v.                                               Appeal from the Marion Superior
                                                         Court
Indiana Real Estate                                      The Honorable Heather Welch,
Commission,                                              Judge
Appellee-Respondent                                      Trial Court Cause No.
                                                         49D01-1903-MI-9674



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-MI-1568 | May 8, 2020                           Page 1 of 16
[1]   Everett Powell was an attorney who had faced professional discipline before he

      applied for a real estate license in 2015. He provided the Indiana Real Estate

      Commission (IREC) with some, but not all, details about the attorney

      disciplinary proceedings, and IREC agreed to provide him with a real estate

      license. When Powell was disbarred in 2017, IREC learned the extent of the

      allegations against him and instituted disciplinary proceedings. Ultimately,

      IREC ordered that Powell’s real estate license be suspended indefinitely and

      that he may not seek reinstatement for at least eighteen months. Powell sought

      judicial review of IREC’s order and sought a preliminary injunction of the

      suspension of his real estate license pending the judicial review process. The

      trial court denied the motion for a preliminary injunction and Powell now

      appeals. We affirm and remand for further proceedings.


                                                    Facts
[2]   On September 29, 2011, our Supreme Court suspended Powell from the

      practice of law for 120 days without automatic reinstatement after he collected

      an unreasonable and exploitative fee from a vulnerable client. In 2012, 2013,

      and 2014, respectively, Powell filed petitions for reinstatement of his attorney

      license. Our Supreme Court denied the first two petitions for similar reasons:

      forging signatures, filing false affidavits, asking a former client to commit

      perjury, and converting client funds for his own use. The Disciplinary

      Commission moved to withdraw the third petition, which our Supreme Court

      granted.



      Court of Appeals of Indiana | Memorandum Decision 19A-MI-1568 | May 8, 2020   Page 2 of 16
[3]   On February 17, 2015, Powell filed an application for a real estate broker

      license. The application required him to disclose if he had ever received a

      complaint and/or disciplinary action regarding a professional license; he was

      also required to “explain fully in a signed statement, including all related

      details . . . . Court documents should be included, if applicable.” Appellant’s

      App. Vol. II p. 59. Powell stated that he had, and attached a signed statement

      explaining the 2011 disciplinary action and the opinion imposing the law

      license discipline. He did not, however, include any information or court

      documents regarding the petitions for reinstatement or the denials thereof. On

      March 4, 2015, Powell appeared before IREC and answered questions about

      the 2011 disciplinary action, again refraining from mentioning what had

      happened in the ensuing years. Following the hearing, IREC issued Powell a

      real estate broker license.


[4]   On April 27, 2015, the Attorney Disciplinary Commission filed a new

      complaint against Powell, alleging that he, among other things, practiced law

      while suspended, forged signatures of clients and an attorney, filed a false

      affidavit with our Supreme Court, stole $5,000 from a client, and asked his

      former client to sign a false affidavit stating that he had paid her restitution of

      $15,000 when he had not actually done so. On June 14, 2017, Powell was

      disbarred. In re Powell, 76 N.E.3d 130 (Ind. 2017).




      Court of Appeals of Indiana | Memorandum Decision 19A-MI-1568 | May 8, 2020   Page 3 of 16
[5]   On February 27, 2018, the State filed a petition with IREC seeking the

      suspension of Powell’s real estate license based on the law license discipline.1

      On November 14, 2018, a three-member administrative law judge (ALJ) panel

      held an administrative hearing. On December 5, 2018, the ALJ Panel issued an

      order suspending Powell’s real estate broker license indefinitely, without the

      right to petition for reinstatement for at least eighteen months. Powell objected

      to the ALJ Panel’s order.


[6]   On March 8, 2019, Powell filed an emergency petition for judicial review and

      an emergency motion to stay the ALJ Panel’s order. IREC moved to dismiss

      the petition; the trial court granted the motion to dismiss because the Panel’s

      order was preliminary and, in the meantime, IREC had initiated final

      proceedings on the merits. Powell appealed the trial court’s order. On

      February 11, 2019, this Court dismissed the appeal “so that the pending

      administrative proceedings . . . may be concluded and all administrative

      remedies exhausted.” Powell v. Ind. Real Estate Comm’n, No. 19A-MI-1 (Feb. 11,

      2019 Order). The dismissal was without prejudice and this Court noted that if

      the IREC’s final ruling was adverse to Powell, he could initiate judicial review

      by timely filing a petition in the trial court.




      1
        On March 13, 2018, IREC summarily suspended Powell’s license for 90 days pending the administrative
      proceedings. Powell sought judicial review of that temporary suspension and the trial court granted Powell’s
      request to stay the temporary suspension pending IREC’s final decision.

      Court of Appeals of Indiana | Memorandum Decision 19A-MI-1568 | May 8, 2020                     Page 4 of 16
[7]   On March 26, 2019, IREC issued its final agency order. It adopted the ALJ

      Panel’s recommendation, finding that (1) Powell was disbarred, in part, for

      fraudulent or deceptive behavior; and (2) Powell behaved fraudulently or

      deceptively in the process of applying for the real estate license. IREC imposed

      the sanction recommended by the ALJ Panel.


[8]   On April 3, 2019, Powell filed a new emergency petition for judicial review and

      for a stay, temporary restraining order, and injunction of IREC’s final order.

      IREC objected to Powell’s requested relief. The trial court held a hearing on

      May 29, 2019. It issued two orders on June 10, 2019: in one, it denied the

      motion for a temporary restraining order and preliminary injunction; and in the

      other, it denied Powell’s petition for a stay of IREC’s final order. He now

      appeals both orders.2




      2
        A trial court’s grant of a stay under the Administrative Orders and Procedures Act is not an order granting
      injunctive relief that is immediately appealable as of right. State v. Trueblood, 767 N.E.2d 1011, 1013-14 (Ind.
      Ct. App. 2002). The same must necessarily be true for the denial of a stay of an administrative agency’s
      order. In such situations, the would-be appellant must successfully navigate the certification-and-acceptance
      procedure outlined in Indiana Appellate Rule 14(B). Here, Powell failed to do so. As such, we do not have
      jurisdiction to consider the appeal of the trial court’s order denying a stay.
      But Appellate Rule 14(A) specifically notes that an order refusing to grant a preliminary injunction is
      appealable of right. We do not necessarily disagree with the State’s argument that in this case, the denial of a
      preliminary injunction is essentially identical to the denial of the stay. See id. at 1013 (noting that to “stay an
      order means to hold it in abeyance or refrain from enforcing it” while, in contrast, “an injunction generally
      operates to prohibit or mandate conduct by a party”). But we are unable to ignore the plain language of
      Appellate Rule 14(A). Therefore, we are compelled to consider the order denying Powell’s request for a
      preliminary injunction.

      Court of Appeals of Indiana | Memorandum Decision 19A-MI-1568 | May 8, 2020                           Page 5 of 16
                                    Discussion and Decision
[9]    Powell makes a number of arguments on appeal, but what we are squarely

       faced with determining is whether the trial court erred by denying Powell’s

       request for a preliminary junction. The grant or denial of a preliminary

       injunction is within the trial court’s sound discretion. Reilly v. Daly, 666 N.E.2d

       439, 443 (Ind. Ct. App. 1996). In conducting our review, we will consider the

       evidence in the light most favorable to the judgment and will construe the

       findings together liberally in favor of the judgment. Barlow v. Sipes, 744 N.E.2d

       1, 5 (Ind. Ct. App. 2001).


[10]   The party seeking injunctive relief is required to show, by a preponderance of

       the evidence, that the facts and circumstances entitle him to injunctive relief.

       Id. There are four factors to consider when weighing a preliminary injunction:


               1) whether the plaintiff’s remedies at law are inadequate, thus
               causing irreparable harm pending the resolution of the
               substantive action if the injunction does not issue; 2) whether the
               plaintiff has demonstrated at least a reasonable likelihood of
               success at trial by establishing a prima facie case; 3) whether the
               threatened injury to the plaintiff outweighs the threatened harm
               the grant of the injunction may inflict on the defendant; and 4)
               whether, by the grant of the preliminary injunction, the public
               interest would be disserved.


       Id. Injunctive relief should only be granted in the rare instances in which the

       law and the facts are clearly within the moving party’s favor. Id.




       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1568 | May 8, 2020   Page 6 of 16
                                             Adequate Remedy at Law

[11]   In his motion seeking an injunction, Powell argued that an equitable remedy

       was warranted for the following reasons:


           • Powell will not be “able to pay his obligations as they come due because
             the agency stripped [him] of his source of income.” Appellant’s App.
             Vol. IV p. 170.
           • The license suspension “will cause trade secrets to be disclosed to
             individuals that are in a business relationship with [Powell]. Trade
             secrets will be divulged to [Powell’s] competition and will cause
             detriment [to Powell].”3 Id. at 171.
           • Powell “is missing opportunities to support himself and save for his
             retirement[.]” Id.
           • His clients will not wait for his license to be reinstated and will find other
             brokers.
           • His name, reputation, and good will are irreparably harmed.4
           • IREC is immune from liability and, therefore, “cannot legally be ordered
             to replace the income and goodwill [Powell] will lose from the
             suspension.” Id.

       A party that suffers “mere economic injury is not entitled to injunctive relief

       because an award of post-trial damages is sufficient to make the party whole.”

       Barlow, 744 N.E.2d at 6. Furthermore, “harm to professional reputation is not




       3
         To establish a protectable trade secret, the plaintiff must show that it is “(1) information, (2) which derives
       independent economic value, (3) is not generally known, or readily ascertainable by proper means by other
       persons who can obtain economic value from its disclosure or use, and (4) the subject of efforts reasonable
       under the circumstances to maintain its secrecy.” U.S. Land Servs., Inc. v. U.S. Surveyor, Inc., 826 N.E.2d 49,
       63 (Ind. Ct. App. 2005). Powell has not even attempted to make this required showing, explain what “trade
       secrets” he is seeking to protect, or explain how the suspension of his license would cause “trade secrets” to
       be revealed to his competitors. Consequently, this argument is waived.
       4
        There is no evidence in the record showing that Powell had a good reputation, especially considering that
       he is a disbarred attorney, which is a matter of public record.

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1568 | May 8, 2020                          Page 7 of 16
       the kind of irreparable injury that forms the basis for equitable relief.”

       Thompson v. Med. Licensing Bd., 180 Ind. App. 333, 342, 389 N.E.2d 43, 49 (Ind.

       Ct. App. 1979). More specifically, “[b]ad publicity generated by revocation of a

       license is not deemed to be the type of irreparable injury contemplated, and

       injunctions have been almost uniformly denied to professionals seeking to stop

       license revocation hearings because of damage to their reputation.” Id.


[12]   None of the harms listed by Powell, therefore, are the kind of irreparable injury

       that would support a request for equitable relief. All that we are left with is his

       argument that IREC is immune from liability and, therefore, he could not be

       compensated as a remedy at law. Powell directs our attention to Orndorff v.

       Bureau of Motor Vehicles, 982 N.E.2d 312 (Ind. Ct. App. 2012), which he argues

       stands for the proposition that the government is required to “explain how, if

       the other party prevailed at trial, the government would compensate that party

       for their economic loss.” Reply Br. p. 8. That, however, is a misstatement of

       the holding of that case. In Orndorff, in considering whether the plaintiff, whose

       driver’s license had been suspended for ten years, had an adequate remedy at

       law, this Court observed that the government had failed “to explain how, if

       Orndorff prevails at trial, monetary damages will compensate her if her family

       loses its housing or if the children are unable to attend their new school due to

       lack of transportation.” Orndorff, 982 N.E.2d at 325. In other words, this Court

       found that the plaintiff’s harms were not merely economic and could not be

       adequately addressed with monetary compensation.




       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1568 | May 8, 2020   Page 8 of 16
[13]   Here, on the other hand, Powell’s damages are merely economic. He has not

       directed our attention to any caselaw requiring that the government show how a

       monetary damages award would be paid. Instead, as the plaintiff, he is required

       to prove that he has sustained something beyond mere economic injury. He

       has not carried that burden. As such, this factor weighs in favor of the State.


                                       Likelihood of Success at Trial

[14]   To meet his burden on this factor, Powell is not required to show that he is

       entitled to relief as a matter of law, but only that success on the merits is

       probable. Bowling v. Nicholson, 51 N.E.3d 439, 444 (Ind. Ct. App. 2016). In

       other words, Powell must show that it is probable that IREC’s order will be

       overturned.


[15]   Judicial review of administrative decisions is limited and is “confined largely to

       the agency record.” Ind. Real Estate Comm’n v. Martin, 836 N.E.2d 311, 313

       (Ind. Ct. App. 2005). The reviewing court will not reweigh the evidence and

       must review the record in the light most favorable to the administrative

       proceedings. Id. The agency’s decision should be reversed only if it is:


               (1) arbitrary, capricious, an abuse of discretion, or otherwise not
               in accordance with law; (2) contrary to a constitutional right,
               power, privilege, or immunity; (3) in excess of statutory
               jurisdiction, authority, or limitations, or short of statutory right;
               (4) without observance of procedure required by law; or (5)
               unsupported by substantial evidence.




       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1568 | May 8, 2020     Page 9 of 16
       Id.5


[16]   In its final order, IREC reached two relevant conclusions:


           • Powell violated Indiana Code section 25-1-11-5(a)(7) because he was
             permanently disbarred on grounds similar to (1) Indiana Code section 25-
             1-11-5(a)(1)(A), which authorizes sanctions against a practitioner who
             engages in fraud or material deception to obtain a license to practice;
             and/or (2) Indiana Code section 25-1-11-5(a)(1)(B), which authorizes
             sanctions against a practitioner who engages in fraud in the course of
             providing professional services.
           • Powell violated Indiana Code section 25-1-11-5(a)(1)(A) because he
             engaged in fraud to obtain a real estate license. This conclusion was
             based on Powell’s failure to disclose all relevant details of the attorney
             disciplinary actions when he first applied for his real estate license in
             2015.

       What we must determine, therefore, is whether the trial court erred by finding

       that Powell did not show that he was likely to succeed on the merits of his

       claim that IREC’s order is invalid.


[17]   An agency’s decision is arbitrary and capricious when it is made without

       consideration of the facts and lacks any basis that may lead a reasonable person

       to make the decision made by the administrative agency. Id. at 313.




       5
         Powell argues that the trial court erred by deferring to IREC on pure questions of law. Initially, we note
       that we are not convinced that the trial court did, indeed, defer to the agency to an impermissible degree. But
       in any event, we need not address this issue as we are firmly convinced that the trial court would have
       reached the same (correct) result even if it had not purportedly deferred to IREC on questions of law.

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1568 | May 8, 2020                      Page 10 of 16
[18]   Indiana Code section 25-1-11-5(a)(7) provides that a practitioner—here,

       Powell—is subject to disciplinary sanctions if he has had disciplinary action

       taken against him on grounds “similar to” those under this chapter. And in that

       same section, the legislature has decreed that a practitioner may be subject to

       sanctions if he “engaged in . . . fraud or material deception in order to obtain a

       license to practice” or “engaged in fraud or material deception in the course of

       professional services or activities[.]” I.C. § 25-1-11-5(a)(1)(A), -5(a)(1)(B).

       Here, it is undisputed that Powell was disciplined by the Attorney Disciplinary

       Commission—and ultimately disbarred—for, among other things, forging

       signatures and filing a false affidavit with our Supreme Court, in an attempt to

       get his attorney license reinstated. This conduct is patently “similar to,” if not

       identical to, the conduct set forth in these statutes.


[19]   Moreover, when Powell first applied for his real estate license in 2015, while he

       disclosed that he had previously faced disciplinary sanctions as an attorney in

       2011, he wholly failed to disclose the events that had occurred since that time.

       Specifically, he failed to disclose that in the years following 2011, he had

       tried—more than once—to get his attorney license reinstated. In the process,

       he forged signatures, filed a false affidavit with our Supreme Court, stole $5,000

       from a client, and asked a client to sign a false affidavit stating that he had paid

       her restitution of $15,000 when he had not, in fact, done so. He also failed to

       disclose that our Supreme Court had denied his petitions for reinstatement.

       Because the denials of his petitions, as well as the reasons for doing so, are

       clearly and directly related to his attorney discipline, a reasonable person could


       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1568 | May 8, 2020   Page 11 of 16
       easily conclude that these failures to disclose amounted to Powell engaging in

       fraud or deception in order to obtain his real estate license.


[20]   We have little difficulty concluding that this record supports IREC’s decision to

       discipline Powell. Nothing here supports Powell’s argument that the decision

       was arbitrary, capricious, or contrary to law. Likewise, to the extent that

       Powell makes a broad and unsupported statement that IREC’s order is not

       supported by substantial evidence, appellant’s br. p. 23, we cannot agree given

       the undisputed evidence in the record.


[21]   Powell directs our attention to Indiana Code section 25-1-11-16, which requires

       IREC to “seek to achieve consistency in the application of sanctions authorized

       in this chapter.” Here, Powell submitted documentation of other cases that,

       according to Powell, show that the sanctions ordered in this case are a

       significant departure from IREC’s prior decisions. But in the three6 other cases

       considered by IREC, none of the individuals had failed to disclose misconduct




       6
         Powell submitted documentation of three cases to the ALJs before the Panel issued its decision. After the
       Panel issued its decision, Powell submitted documentation of an additional twenty-eight cases. But IREC’s
       decision to review this additional evidence, which was not provided to the ALJs in a timely fashion, was
       discretionary. Ind. Code § 4-21.5-3-28(e)(3) (providing that the “ultimate authority,” here, IREC, may “hear
       additional evidence” not presented to the ALJ). Nothing in this record suggests that IREC erred in this
       regard.



       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1568 | May 8, 2020                    Page 12 of 16
       in their real estate license applications. Consequently, we cannot find that the

       sanctions imposed on Powell fall under Indiana Code section 25-1- 11-16.7, 8


[22]   Next, Powell contends that the doctrine of laches would result in the

       invalidation of IREC’s final order. Laches requires “‘(1) inexcusable delay in

       asserting a known right; (2) an implied waiver arising from knowing

       acquiescence in existing conditions; and (3) a change in circumstances causing

       prejudice to the adverse party.’” Orndorff, 982 N.E.2d at 320 (quoting SMDfund,

       Inc. v. Fort Wayne-Allen Cty. Airport Auth., 831 N.E.2d 725, 729 (Ind. 2005)).

       Powell has not established an inexcusable delay. IREC did not discover the full

       extent of Powell’s misconduct until he was disbarred in 2017. The State filed a

       petition to suspend his real estate license less than a year later. A seven-month

       delay is insufficient for laches to apply. See Ind. Real Estate Comm’n v. Ackman,

       766 N.E.2d 1269, 1274 (Ind. Ct. App. 2002) (laches did not apply where IREC

       filed the complaint one year after discovering the violation). Consequently, the

       doctrine of laches would not result in the invalidation of IREC’s order.




       7
         Powell makes a similar argument that IREC’s order violates the Equal Protection Clause based on the way
       it has dealt with other licensees. Powell has waived this argument because he failed to raise it before the trial
       court. Furthermore, Powell has not, and cannot, show that he has been intentionally treated differently from
       others similarly situated or that there is no rational basis for the difference in treatment. Chi. Studio Rental,
       Inc. v. Ill. Dep’t of Commerce, 940 F.3d 971, 979 (7th Cir. 2019). Therefore, he is not likely to succeed with this
       argument.
       8
         Powell seems to argue that IREC imposed a harsher sanction than that recommended by the ALJ Panel.
       He is mistaken. The ALJ Panel indefinitely suspended his license without a right to petition for
       reinstatement for at least eighteen months. IREC imposed precisely the same sanction. The fact that IREC
       found that Powell committed only two violations, as opposed to the three violations found by the ALJ Panel,
       is not relevant.



       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1568 | May 8, 2020                          Page 13 of 16
[23]   Next, Powell argues that the doctrine of res judicata bars IREC’s decision

       because the matter was decided in 2015 when IREC granted him a license.

       Initially, we note that IREC’s decision suspending Powell’s license was not,

       and could not have been, determined in 2015. Powell did not have a real estate

       license before that time, so IREC could not possibly have considered

       suspending it. Furthermore, in 2015, IREC did not know that Powell had been

       dishonest in his application. Under these circumstances, res judicata would

       offer no relief to Powell.9


[24]   Next, Powell argues that IREC did not have jurisdiction over his case because

       after IREC suspended his license for ninety days after the disciplinary

       proceeding was begun, the trial court stayed the suspension pending the

       administrative proceedings. But the act of issuing a stay did not prevent IREC

       from considering the case and issuing a final order; instead, it merely stayed the

       suspension pending that final review. Indeed, the stay order itself specifically

       stated that Powell was to “abide by the order of the IREC if it is not later set

       aside.” Appellant’s App. Vol. II p. 125. Consequently, IREC’s order would

       not be overturned on this basis.


[25]   Finally, Powell argues that he would succeed on the merits because IREC failed

       to abide by two required procedures. First, he argues that he was entitled to a




       9
         Powell also seems to argue that IREC’s order violated the ex post facto clause in the State and federal
       constitutions. That clause relates to criminal punishment. It also relates to laws—Powell is not challenging a
       law; he is challenging an agency decision. Therefore, he would not be entitled to relief on this basis.

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1568 | May 8, 2020                      Page 14 of 16
       change of ALJ. Second, he insists that he made a discovery request that should

       have been granted.


[26]   With respect to his requested change of ALJ, while a party to an administrative

       proceeding may file a petition for disqualification of a judge, the party must

       offer facts showing that the ALJ is biased. I.C. § 4-21.5-3-9(d). Powell asserts

       that the ALJ Panel had already formed an opinion about him because it had

       considered his case in the proceeding leading to his first, dismissed, appeal. But

       that is pure conjecture and falls far short of a showing that the ALJs were biased

       against him. See Liteky v. United States, 510 U.S. 540, 555 (1994) (holding that

       an adjudicator is not biased simply because of knowledge gained in another

       proceeding involving the same individual).


[27]   With respect to his supposed discovery request, Powell states that the “ALJ

       Panel sua sponte quashed Powell’s discovery request.” Appellant’s Br. p. 36.

       But there is simply nothing in the record showing that Powell made a discovery

       request or that the ALJ Panel denied it. Therefore, we cannot find that he is

       likely to succeed on the merits based on this argument.


[28]   In sum, we find that the trial court did not err by concluding that Powell failed

       to establish a likelihood that he will succeed on the merits. This factor weighs

       in favor of the State.


             Threatened Injury to Plaintiff Versus Threatened Harm of Injunction

[29]   The threatened injury to Powell is undeniable—his real estate license is

       suspended indefinitely, and, for at least eighteen months, he will have to find

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1568 | May 8, 2020   Page 15 of 16
       another source of income. But if an injunction were issued preventing IREC’s

       order from going into effect, it would undermine the public’s confidence in

       IREC’s ability to protect them from licensees who have a history of dishonesty,

       fraud, and theft. This factor does not favor either party.


                                                 Public Interest

[30]   The public interest strongly weighs in favor of the State. Powell has a history of

       dishonest, fraudulent behavior and of stealing from clients. Given the

       seriousness of the situation and the vulnerability of the public, it is clearly in the

       public interest that his real estate license remain suspended during the judicial

       review proceedings.


[31]   In sum, three of the four preliminary injunction factors weigh in favor of the

       State, and the fourth is evenly balanced. Under these circumstances, we find

       that the trial court did not err by denying Powell’s request for a preliminary

       injunction.


[32]   The judgment of the trial court is affirmed and remanded for further

       proceedings.


       Bradford, C.J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1568 | May 8, 2020   Page 16 of 16